Citation Nr: 0812591	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-23 378	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for residuals of a fracture of the right patella.

2.  Entitlement to an initial disability rating higher than 
10 percent for instability of the right knee.

3.  Entitlement to an initial disability rating higher than 
10 percent for instability of the left knee.

4.  Entitlement to an initial disability rating higher than 
10 percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel
INTRODUCTION

The veteran served on active duty from January to July 1959 
and from May 1960 to November 1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2003 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee - which, 
in relevant part, increased the rating for residuals of the 
right patella fracture from 0 to 10 percent, retroactively 
effective from May 28, 2003, the date of receipt of the 
veteran's claim.  He wants an even higher rating.  See AB v. 
Brown, 6 Vet. App. 35, 38-39 (1993).  Also in that July 2003 
decision, the RO granted service connection for instability 
in the right knee and for degenerative joint disease (i.e., 
arthritis) and instability in the left knee and assigned 
separate 10 percent ratings for each, also retroactively 
effective from May 28, 2003.  The veteran wants higher 
initial ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

In his July 2003 notice of disagreement (NOD), using a VA 
Form 9 traditionally used for filing a substantive appeal, 
the veteran indicated that he wanted a hearing at the RO 
before a Veterans Law Judge of the Board, i.e., a Travel 
Board hearing.  But when later filing his official 
substantive appeal (on another VA Form 9), in July 2005, he 
indicated instead that he wanted a hearing at the RO before a 
local Decision Review Officer (DRO).  The veteran cancelled 
his request for an RO hearing in January 2006.  The Board 
sent a clarification letter in February 2008 to determine 
whether he wanted to schedule a hearing before the Board, but 
he did not respond.  Hence, the Board considers his request 
for a hearing before the Board also withdrawn.  38 C.F.R. § 
20.704(e) (2007).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.




REMAND

The veteran last had a VA compensation examination in August 
2004, so nearly four years ago, and he and his representative 
allege the disabilities at issue are now more severe.  See, 
e.g., his representative's July 2006 brief.

In addition, the veteran submitted private treatment records 
from Dr. A.L. in July 2006 indicating the service-connected 
"advanced bilateral osteoarthritis" condition is "rather 
severe."

Regulations require that VA make reasonable efforts to assist 
a veteran in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2005).  This duty 
to assist includes conducting a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  When, for example, the available evidence is too old 
for an adequate evaluation of the veteran's current 
symptomatology, the duty to assist requires a contemporaneous 
medical examination.  Caffrey v. Brown, 6 Vet. App. 377 
(1994) (the Court determined the Board should have ordered a 
contemporaneous examination of the veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).

Hence, inasmuch as the veteran alleges his disabilities have 
worsened since his last VA examination nearly four years ago 
- and has submitted supporting evidence suggesting this, 
another examination is needed to assess the current severity 
of his disabilities.  See, e.g., Snouffer v. Gober, 10 
Vet. App. 400 (1997) (where appellant complained of increased 
hearing loss two years after his last audiology examination, 
VA should have scheduled him for another examination).

The Board also sees that, during the August 2004 VA 
examination, the veteran indicated he was receiving Social 
Security Administration (SSA) disability benefits.  
These records may be relevant to his VA claims for higher 
disability ratings, so these additional records must be 
obtained before deciding this appeal.  
38 C.F.R. § 3.159(c)(2).  See also Lind v. Principi, 3 Vet. 
App. 493, 494 (1992) and Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Obtain the veteran's SSA records, 
including all
medical records that formed the basis of 
any decision rendered by that agency.  
Efforts to obtain these records should 
also be documented, and any evidence 
received in response to this request 
should be put in the claims file for 
consideration in this appeal.

2.  Schedule the veteran for an 
appropriate examination to assess the 
current severity of his bilateral knee 
disability.  This includes determining the 
current range of motion in the knees on 
flexion and extension, as well as 
determining the extent of the instability 
(slight, moderate or severe).  The 
examiner should also indicate whether 
the veteran has additional functional 
impairment, such as additional limitation 
of motion, above and beyond that shown due 
to such symptoms as pain, excess or 
premature fatigability, weakness, and/or 
incoordination, including during times 
when his symptoms are most prevalent 
("flare-ups") or during prolonged use.  
And if possible, the examiner should try 
and quantify the extent of this additional 
functional impairment, including in terms 
of just how much it further restricts the 
veteran's range of motion.  The examiner 
must review the claims file for the 
pertinent medical and other history, 
including a copy of this remand and the 
July 2006 statement in support of the 
claim from the veteran's doctor (Dr. 
A.L.).  Conducting all diagnostic testing 
and evaluation deemed necessary to assess 
the current severity of the disabilities.

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claims.

3.  Then readjudicate the claims in light 
of the additional evidence.  If the claims 
are not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement of 
the Case (SSOC) and give them time to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



